Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on August 23, 2021.  Claims 1, 3-4, 6-13, 15-16, and 18-20 are currently pending and have been allowed.  

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in a telephone conversation on December 10, 2021 by Randolph P. Calhoune (Reg. No. 45,371).

The application has been amended as follows: 

In the listing of the claims:

Please amend claim 18 as follows:
Claim 18:	(Currently amended)  The method of claim [[17]] 13, wherein the hash-based, outlier aware join sampler retains tuples when the query aggregate set satisfies a criterion based on at least one of: (i) a locality-sensitive hashing that utilizes a Morton code or curve, and (ii) extreme value theory.


Allowable Subject Matter
Claims 1, 3-4, 6-13, 15-16, and 18-20 are allowed.

Reasons for allowance
As per the independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Das et al., (US 2004/0249810), Collins, (US 2014/0317087), and Callan, Jamie, et al. "The effects of query-based sampling on automatic database selection algorithms." (2000). (Year: 2000) (hereinafter Callan).
Das discloses a technique for approximate query answering is sampling.  For many aggregation queries, appropriately constructed biased (non-uniform) samples can provide more accurate approximations than a uniform sample.  The optimal type of bias, however, varies from query to query.  An approximate query processing technique is used that dynamically constructs an appropriately biased sample for each query by combining samples selected from a family of non-uniform samples that are constructed during a pre-processing phase.  Dynamic selection of appropriate portions of previously constructed samples can more accurate approximate answers than static, non-adaptive usage of uniform or non-uniform samples
Collins provides for implementing and maintaining sampled tables in a database system. Further discloses storing database records; a query interface to submit queries to the database and receive results from the database; triggers to initiate a hash function on database insert transactions, the hash function to hash a primary key of each database record to be inserted into the database to determine whether a first hash value of the primary key of the database record to be inserted satisfies a sampling condition; a sample table to store a sample record corresponding to any database record to be inserted into the database which satisfies the sampling condition based on the hash function; a primary key index 
Callan illustrates query-based sampling as a technique in which metadata is inferred by interacting with each text database and observing outcomes. The paper studies database selection algorithms and investigates the generality if acquiring metadata by query based sampling.



	However, the combination of Das, Collins, and Callan fails to teach or suggest the limitations of the independent claims as a whole and specifically fail to recite generating an approximate query for exploratory data analytics using query-time sampling wherein sampling is accomplished at runtime when a query is executed, the approximate query being associated with samples generated by at least one of: (1) a stratified sampler with randomized row access for which approximately a threshold of k rows are selected for each distinct combination of values in a query column set, the rows being selected using a count-min sketch that uses hashing to approximate a frequency of rows and consuming multiple streams of input from the database tables in parallel and considering a randomly selected subset of rows from each stream; and (2) a hash-based, outlier aware join sampler for which a hash function is applied to values of columns in a query column set, (iii) execute the approximate query in connection with the enterprise information in the storage area network.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Some of the prior art considered pertinent is as follows (some of these were recited in the previous PTO-892s by the Examiner – PTO-892 dated 06/23/2021 in the Final Office action):
Peloski (US 2015/0363469): Provides a database system supporting persistent queries, comprising a persistent query service that receives connections and requests from client software applications; and a plurality of network-attached data sources; and a method for providing persistent queries using a persistent query service.
Park, Yongjoo, et al. "Database learning: Toward a database that becomes smarter every time." Proceedings of the 2017 ACM International Conference on Management of Data. 2017: Discusses approximate query processing (AQP). The article further states that the answer to each query reveals some degree of knowledge about the answer to another query because their answers stem from the same underlying distribution that has produced the entire dataset. Exploiting and refining this knowledge should allow us to answer queries more analytically, rather than by reading enormous amounts of raw data. Also, processing more queries should the principle of maximum entropy to produce answers, which are in expectation guaranteed to be more accurate than existing sample-based approximations. Empowered by this idea, the authors build a query engine on top of Spark SQL, called Verdict. They conduct extensive experiments on real-world query traces from a large customer of a major database vendor and their results demonstrate that database learning supports 73.7% of these queries, speeding them up by up to 23.0x for the same accuracy level compared to existing AQP systems.
Gibbons, Phillip B. "Distinct sampling for highly-accurate answers to distinct values queries and event reports." VLDB. Vol. 1. 2001:  The paper presents an extensive experimental study of distinct sampling.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392. The examiner can normally be reached M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683